UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the First Quarter ended September 30, 2007 Commission File Number: 0-30891 Turner Valley Oil & Gas, Inc. (Exact name of Registrant as specified in its charter) Nevada 91-1980526 (Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 604-700 West Pender Street, Vancouver, BC V6C 1G8 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (604) 602-1650 Securities registered pursuant to Section 12(g) of the Act: Common Stock 60,035,584shares off common stock were outstanding as of September 30, 2007. Transitional Small Business Disclosure Format (check one): yeso nox INTRODUCTION This Registrant (Reporting Company) has elected to refer to itself, whenever possible, by normal English pronouns, such as "We", "Us" and "Our". This Form 8-K may contain forward-looking statements. Such statements include statements concerning plans, objectives, goals, strategies, future events, results or performances, and underlying assumptions that are not statements of historical fact. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements which reflect our current views, with respect to future events or results and future financial performance. Certain words indicate forward-looking statements, words like "believe", "expect", "anticipate", "intends", "estimates", "forecast", "projects", and similar expressions. Page - 1 PART I: FINANCIAL INFORMATION Item 1. Financial Statements. The financial statements, for the three months ended September 30, 2007, included herein have been prepared by the us, without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnotes disclosure normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures are adequate to make the information not misleading. The Remainder of this Page is Intentionally left Blank Page - 2 TURNER VALLEY OIL & GAS, INC. CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements Page - 3 TURNER VALLEY OIL & GAS, INC. (A Development Stage Company) Consolidated Balance Sheets ASSETS September 30, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash $ 14,502 $ - Accounts receivable 7,518 8,910 Total Current Assets 22,020 8,910 OIL AND GAS PROPERTIES USINGFULL COST ACCOUNTING Properties subject to amortization 20,675 28,177 Unproved properties 525,544 925,544 Net Oil and Gas Properties 546,219 953,721 OTHER ASSETS Investments - Marketable Securities available for sale 149,799 604,349 Total Other Assets 149,799 604,349 TOTAL ASSETS $ 718,038 $ 1,566,980 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Bank Overdraft $ - 3,397 Accounts payable 12,387 $ 400,410 Notes payable, related party 23,658 23,658 Total Current Liabilities 36,045 427,465 Total Liabilities 36,045 427,465 Other Commitments or Contingencies - - STOCKHOLDERS' EQUITY Common stock, 100,000,000 shares authorized of $0.001 par value, 60,035,984 and 58,535,984 shares issued and outstanding, respectively 60,037 58,537 Capital in excess of par value 4,710,673 4,697,173 Accumulated other comprehensive income 87,973 495,283 Deficit accumulated during the development stage (4,176,690 ) (4,111,478 ) Total Stockholders' Equity 681,993 1,139,515 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 718,038 $ 1,566,980 The accompanying notes are an integral part of these consolidated financial statements. Page - 4 TURNER VALLEY OIL & GAS, INC. (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Income/(Loss) (Unaudited) For the Three Months Ended September 30, For the 9 months Ended September 30, From Inception on April 21, 1999 Through September 30, 2007 2006 2007 2006 2007 REVENUE Royalties received $ 1,121 $ 784 $ 1,522 $ 9,612 $ 22,396 EXPENSES Cost of production - 51,753 Depletion 2,500 2,500 7,500 7,500 28,267 General and administrative 57,212 230,335 157,031 565,739 4,852,211 Total Expenses 59,712 232,835 164,531 573,239 4,932,231 NET OPERATING LOSS (58,591 ) (232,051 ) (163,009 ) (563,627 ) (4,909,835 ) OTHER INCOME (EXPENSE) Gain on sale of investments 39,669 336,702 97,799 396,863 732,683 Rent Received 3,754 3,754 Interest expense - (3,292 ) Total Other Income (Expense) 43,423 336,702 97,799 396,863 733,145 NET PROFIT/(LOSS) BEFORE INCOME TAX $ (15,168 ) $ 104,651 $ (65,210 ) $ (166,764 ) $ (4,176,690 ) Income tax $ - $ - $ - $ - $ - NET PROFIT/(LOSS) $ (15,168 ) $ 104,651 $ (65,210 ) $ (166,764 ) $ (4,176,690 ) BASIC LOSS PER COMMON SHARE $ (0.00 ) $ 0.00 $ (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 58,535,984 55,078,292 58,535,984 55,078,292 COMPREHENSIVE INCOME (LOSS) NET LOSS $ (15,168 ) $ 104,651 $ (65,210 ) $ (166,764 ) $ (4,176,690 ) OTHER COMPREHENSIVE INCOME (LOSS) Unrealized Gain on Marketable Securities 21,347 (407,310 ) - 92,058 Foreign Currency Translation - - 725 725 (4,085 ) COMPREHENSIVE INCOME (LOSS) $ 6,179 $ 104,651 $ (471,795 ) $ (166,039 ) $ (4,088,717 ) The accompanying notes are an integral part of these consolidated financial statements. Page - 5 Turner Valley Oil & Gas Corporation (A Development Stage Company) Statement of Stockholders' Equity and Comprehensive Income For the Nine Months Ended September 30, 2007 Unaudited Shares Amount Additional Paid-in-Capital Comprehensive Income/(Loss) Retained Earnings Subscription Receivable Balance at inception April 21, 1999 0 0 0 Shares issued for services during 1999 41,080 41 5,094 Shares issued for cash during 1999 16,000 16 99,984 Net Loss for the period endedDecember 31, 1999 (96,935 ) Balance at December 31, 1999 57,080 57 105,078 0 (96,935 ) 0 Net Loss for the period endedDecember 31, 2000 (27,242 ) Balance at December 31, 2000 57,080 57 105,078 0 (124,177 ) 0 Net Loss for the period endedDecember 31, 2001 (65,380 ) Balance at December 31, 2001 57,080 57 105,078 0 (189,557 ) 0 Shares issued for debt reduction during 2002 8,000 8 99,992 Shares issued for services during 2002 2,190,150 2,190 1,092,885 Net Loss for the period endedDecember 31, 2002 (1,240,008 ) Balance at December 31, 2002 2,255,230 2,255 1,297,955 0 (1,429,565 ) 0 Shares issued for services at $.02 per share 1,500,000 1,500 298,500 Rounding of shares from reverse split 2,000 2 (2 ) Shares issued for accounts payable at $.05Per share 8,000,000 8,000 392,000 Shares issued for services at $.015 per share 31,729,200 31,729 444,209 Shares issued for services at $.015 per share 9,487,504 9,488 132,825 Shares issued pursuant to S-8 registrationat $.05 per share 2,000,000 2,000 98,000 Shares issued pursuant to S-8 registrationat $.05 per share 650,000 650 31,850 Cancellation of Common Stock (16,691,520 ) (16,692 ) (220,459 ) Shares issued for cash at $.05 per share 3,000,000 3,000 147,000 Shares issued for cash at $.30 per share 100,000 100 29,900 Shares issued for cash at $.35 per share 528,570 529 184,471 Foreign Currency Translation (1,718 ) Net Loss for the period endedDecember 31, 2003 0 0 0 (1,137,760 ) Balance at December 31, 2003 42,560,984 42,561 2,836,249 (1,718 ) (2,567,325 ) 0 Shares issued pursuant to S-8 registrationat $.20 per share 932,500 933 185,567 Shares issued pursuant to S-8 registration at $.08 per share 1,597,500 1,598 126,202 Shares issued pursuant to S-8 registration at $.08 per share 1,000,000 1,000 79,000 Shares issued pursuant to S-8 registration at $.11 per share 85,000 85 9,265 Shares issued pursuant to S-8 registration at $.20 per share 1,385,000 1,385 275,615 Shares issued for Cash at $.05 per share 975,000 975 47,775 Subscription Recievable (48,750 ) Foreign Currency Translation (2,367 ) Net Loss for the period endedDecember 31, 2004 0 0 0 0 (784,001 ) Balance at December 31, 2004 48,535,984 48,537 3,559,673 (4,085 ) (3,351,325 ) (48,750 ) Shares issued pursuant to S-8 registrationat $.13 per share 2,850,000 2,850 367,650 Foreign Currency Translation (725 ) Subscription Recievable 48,750 Net Loss for the period endedDecember 31, 2005 (472,917 ) Balance at December 31, 2005 53,385,984 53,387 4,185,323 (4,810 ) (3,824,242 ) 0 Shares issued pursuant to S-8 registration at $.13 per share 2,000,000 2,000 258,000 Shares issued pursuant to S-8 registration at $.08 per share 1,600,000 1,600 126400 Shares issued pursuant to S-8 registration at $.08 per share 1,450,000 1,450 114,550 Shares issued under Rule 144 at $0.13 per share 100,000 100 12,900 Net Income for the year ended December 31, 2006 500,093 (287,238 ) Balance as at December 31, 2006 58,535,984 58,537 4,697,173 495,283 (4,111,480 ) 0 Revaluation of investment in Win (407,310 ) Issuance of S-8 stock for services at $0.01 1500000 1500 13500 Net Income/(loss) for the quarter ended September 30, 2007 -65,210 Balance as at September 30, 2007 60,035,984 60,037 4,710,673 87,973 (4,176,690 ) 0 The accompanying notes are an integral part of these consolidated financial statements. Page - 6 TURNER VALLEY OIL & GAS, INC. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) For the 9 months Ended September 30, From Inception on April 21, 1999Through September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income/(Loss) $ (65,210 ) $ (166,764 ) $ (4,176,690 ) Adjustments to reconcile net loss to net cashused in operating activities: Depletion 7,500 7,500 28,267 Loss on abandonment of property - - 25,481 Gain on sale of Investment (97,799 ) (336,701 ) (801,314 ) Common stock issued for services rendered 15,000 388,000 4,256,960 Non-cash Effect from Foreign Currency Translation - 725 (4,080 ) Non-cash effect of revaluing Marketable Securities Changes in operating assets and liabilities: Increase (Decrease) in bank Overdraft - - Increase (Decrease) in accounts receivable 1,394 1,294 722 Increase (Decrease) in accounts payable - related Party - 23,659 Increase in accounts payable and accrued expenses 11,977 108,489 313,166 Net Cash Used in Operating Activities (127,138 ) 2,543 (333,829 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of investments 141,640 382,151 972,839 Investing in new Oil & Gas working interests - (461,490 ) (425,544 ) Expenditures for oil and gas property development - (712,714 ) Net Cash Used in Investing Activities 141,640 (79,339 ) (165,419 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - 465,000 Receipt of subscription receivable - - 48,750 Net Cash Provided by Financing Activities - - 513,750 NET INCREASE (DECREASE) IN CASH 14,502 (76,796 ) 14,502 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - 78,848 - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 14,502 $ 2,052 $ 14,502 SUPPLEMENTAL CASH FLOW INFORMATION CASH PAID FOR: Interest $ - $ - $ - Income taxes $ - $ - $ - NON-CASH FINANCING ACTIVITIES Common stock issued for services rendered $ 15,000 $ 260,000 $ 3,724,460 Common stock issued for retirement of payables $ - $ - $ 532,500 Transfer of working Interest for payment of Debt $ 400,000 $ 400,000 The accompanying notes are an integral part of these consolidated financial statements. Page - 7 Item 2. Discussion and Analysis or Plan of Operation. (A)PLAN OF OPERATION. The Company’s sole focus is on the exploration for, development drilling for, and transmission facilities for the production and sale of oil and gas.The Company has incorporated a wholly owned Canadian subsidiary named T.V Oil & Gas Canada Limited. This Company is a Federal Canadian Registered Company and complies with all applicable laws within Canada. Our financial statements contain the following additional material notes: (Note 6-Going Concern)The Company’s financial statements have been prepared assuming that the Company will continue as a going concern. The Company is dependent upon raising capital to execute its business plan.The financial statements do not include any adjustments that might result from the outcome of this uncertainty.It is management's plan to raise capital in order to execute their business plan, thus creating necessary operating revenues. (Note 3-Development Stage Company)The Company is a development stage company as defined in Financial Accounting Standards Board Statement 7. It is concentrating substantially all of its efforts in raising capital and developing its business operations in order to generate operating revenues. (B) DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS. During the three months ended September 30, 2007 the Company had $1,121 of royalty revenues from its working interest in the Strachan property as compared to $784 for the corresponding period ending September 30, 2006.For the nine months ended September 30, 2007 the Company had $1,522 of royalty revenues from its working interest as compared to $9,612 for the corresponding period ending September 30, 2006.The reduction in royalty revenue was due to the special assessment during the nine months ended September 30, 2006 which resulted in additional revenue for the period. The Company’s Operator has indicated that completion and testing of the Strachan Leduc well has commenced and the Company is awaiting the outcome of the completion and testing of this well.The Company has paid all authorizations for expenditure that was presented by the Operator on this project.All the Company’s properties are geologically and physically independent of one another.They are all located in the Western Canadian Geologic Basin centred in Alberta, Canada. The Strachan Property On August 20, 2003, the Company entered into a purchase agreement to acquire 1% interest in a producing gas well, located at 2-2-38-9W5 Red Deer, Alberta, Canada.The gas production rate at the time of the acquisition fluctuated between 1.5 and 2 MMCF/Day (million cubic feet of gas per day).The Company’s senior management hasset out a rework program for this well.The rework program calls for an acid wash and acid stimulation of the producing formation.The Company has agreed to participate in the program.The program was completed on October 15, 2003 and as of October 20, 2003, the new production rates have stabilized at 2.66 MMCF/Day, representing a 40% increase over initial production rates. Page - 8 In addition to the preceding acquisition, the Company entered into a purchase agreement to acquire 0.5% interest in 10 Sections (6,400 acres) of drilling rights offsetting Sct. 22-38-9W-5.These offsetting sections have identified seismic anomalies in multiple cretaceous pay zones.The purchase price of the property was $45,114 The Strachan Property – Leduc region On September 23, 2005 Turner Valley Oil and Gas Inc. through its wholly owned subsidiary TV Oil and Gas Canada Limited, has entered into a farm-out agreement with Odin Capital Inc. of Calgary, Alberta. The terms of the Farm-Out agreement are as follows: In exchange for our paying 3.00%of all costs associated with drilling, testing and completing the test well (expected drilling cost – approx. $6.3 million Canadian to the 100% interest) on the property that is referred to as the Leduc Formation test well, we will have earned; 1) In the spacing unit for the Earning Well, a 1.500% interest in the petroleum and natural gas below the base of the Mannville excluding natural gas in the Leduc formation, and a 3.00% interest in the natural gas in the Leduc formation before payout subject to payment of an Overriding Royalty which is convertible upon payout at the Royalty Owners option to 50% of our interest. 2) A 1.200% interest in the rights below the base line of the Shunda formation in Section 10,Township 38, Range 9W5M 3) A 0.966% interest in the rights below the base of the Shunda formation in sections 15 & 16,Township 38,Range 9W5M, down to the base of the deepest formation penetrated. On July 6th, 2006, the Company purchased an additional 2% from its Chairman & CEO for a total cost of $190,882.This transaction was completed on a dollar paid for dollar spent. Additionally, the Company incurred $44,405 of further costs associated with the exploration of the well during the quarter. The total costs are to date are $525,544 for our interest, under the terms of our agreement. The Strachan Prospect is located 80 miles NW of Calgary, Alberta. Page - 9 Mississippi Prospect On August 23rd, 2006,the Company entered into a joint venture agreement with Griffin &
